Filed 12/4/15 P. v. Williams CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B260397

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. PA031805)
         v.

RODNEY ALLEN WILLIAMS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, William C.
Ryan, Judge. Reversed and remanded.
         California Appellate Project, Jonathan B. Steiner, Executive Director, Richard B.
Lennon, Staff Attorney, under appointments by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                     _____________________________
       Rodney Allen Williams was convicted in 2000 of the following offenses: count
1— first degree residential burglary (Pen. Code, § 459)1; counts 2 and 5 — false
imprisonment by violence or menace (§ 236); and count 4 — receiving stolen property (§
496). The jury found Williams personally used a firearm in the commission of the
burglary and false imprisonment counts. (§ 12022.5.) The trial court imposed
consecutive indeterminate 25 years to life sentences for the convictions of burglary, one
of the false imprisonments, and receiving stolen property. (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d).)2
       In 2012 the voters enacted The Three Strikes Reform Act (Proposition 36), which
in part created a procedure allowing an inmate sentenced to an indeterminate term under
the three strikes law to petition the trial court for resentencing if the current offense is not
a serious or violent felony. (§ 1170.126.) Williams filed a petition seeking resentencing
only as to the receiving stolen property count, arguing that his receiving stolen property
conviction is not a serious or violent felony. The trial court denied the petition on the
basis that one of Williams’s convictions, for burglary with use of a firearm under section
12022.5, was a serious and violent felony rendering him ineligible for relief as to all
counts. Williams filed a timely notice of appeal.
       In our prior opinion in this matter, we affirmed the denial of Williams’s section
1170.126 petition for the reasons stated by the trial court. Williams filed a petition for
review with the California Supreme Court. The California Supreme Court granted
review and returned the cause to this court in light of its subsequent holding in People v.
Johnson (2015) 61 Cal.4th 674 (Johnson).
       Johnson, supra, 61 Cal.4th at page 679 held, in part, “that the presence of a
conviction of a serious or violent felony does not disqualify an inmate from resentencing
with respect to a current offense that is neither serious nor violent.” Pursuant to Johnson,


       1   All statutory references are to the Penal Code.

       2   The fourth count resulted in a concurrent sentence and is not at issue in this
appeal.

                                                2
the order denying the section 1170.126 petition is reversed, and the cause is remanded for
further proceedings to determine Williams’s eligibility for relief under section 1170.126
as to the receiving stolen property conviction in count 4.




              KRIEGLER, J.


We concur:




              TURNER, P. J.




              BAKER, J.




                                             3